                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

CARRIE MAYO,                                   )
                                               )     Case No. 4:20-cv-99
                       Plaintiff,              )
   v.                                          )     Circuit Court of Jackson County,
                                               )     Missouri, Case No. 1916-CV23439
QUIKTRIP CORPORATION,                          )
                                               )     JURY TRIAL DEMANDED
                       Defendant.              )


                                    NOTICE OF REMOVAL

TO:     The Honorable Judges of the United States District Court for the Western District of
        Missouri; and

        Kirk R. Presley
        Matthew A. McCoy
        4801 Main Street, Suite 375
        Kansas City, MO 64112
        kirk@presleyandpresley.com
        matthew@presleyandpresley.com
        Attorneys for Plaintiff

        PLEASE TAKE NOTICE that Defendant QuikTrip Corporation (“QT”), by and through

counsel, hereby removes the above-captioned action from the Circuit Court of Jackson County,

Missouri to the United States District Court for the Western District of Missouri.

        Removal to this Court is proper under 28 U.S.C. §§ 1441, 1446 and 1332(a). Removal is

based on the grounds that follow.

                                DIVERSITY OF CITIZENSHIP

        1.      On August 27, 2019, the above-captioned case was commenced by Plaintiff in the

Circuit Court of Jackson County, Missouri, Case No. 1916-CV23439.

        2.      Summons was issued to QT and service of process was effectuated. A complete

copy of the State Court file is attached hereto as Exhibit A.



                                            Page 1 of 4

             Case 4:20-cv-00099-BCW Document 1 Filed 02/12/20 Page 1 of 4
        3.      Plaintiff alleges she sustained personal injuries from slip and fall on liquid at a QT

store on or about May 10, 2018. She alleges that QT was negligent and breached its duty in

several respects. (See Exhibit A, Petition, ¶¶ 6-14).

        4.      Plaintiff is a resident of the state of Missouri. (See Exhibit A, Petition, ¶1).

        5.      QT is an Oklahoma corporation with its principal place of business in Tulsa,

Oklahoma.

        6.      Complete diversity of citizenship, therefore, exists for purposes of 28 U.S.C §

1332.

                                  AMOUNT IN CONTROVERSY

        7.      Plaintiff’s Petition for Damages does not allege a specific monetary amount she

seeks for damages beyond claiming “[t]he amount in controversy exceeds $25,000, exclusive of

interest and costs.” (See Exhibit A, Petition, “wherefore” clause).

        8.      Plaintiff alleges broadly that the incident resulted in injuries including “past and

future pain and suffering; lost enjoyment of life; incontinence; injuries to her back, tailbone,

elbow and lower ribs; future medical expenses; and loss of wages.” (See Exhibit A, Petition,

¶16). Plaintiff’s Petition does not provide any additional detail about the specific nature and

extent of her claimed injuries.

        9.      QT served its First Set of Interrogatories on Plaintiff on December 10, 2019. See

Exhibit A, Certificate of Service). Plaintiff answered on or about January 15, 2020. See Exhibit

A, Certificate of Service). In response to QT’s Interrogatory asking whether Plaintiff seeks more

than $75,000 in this lawsuit, Plaintiff responded “Yes.” (See Plaintiff’s Answers to Defendant

QT’s First Set of Interrogatories, No. 2, attached hereto as Exhibit B).




                                     Page 2 of 4
             Case 4:20-cv-00099-BCW Document 1 Filed 02/12/20 Page 2 of 4
                        THIS NOTICE IS PROCEDURALLY PROPER

       10.     Plaintiff’s January 15, 2020 discovery responses are the first time any pleading,

motion, order or other paper contained information from which it may be first ascertained that

the case is one which is or has become removable.

       11.     Accordingly, this Notice of Removal is being filed within 30 days after receipt by

QT of an “other paper from which it may first be ascertained that the case is one which is or has

become removable” under 28 U.S.C. §1446(b)(3). See Phillips v. Lieffring, 2017 WL 354289, at

*1-2 (W.D. Mo. 2017) (30-day removal clock started when discovery answers, for the first time,

revealed the amount in controversy exceeded $75,000); Hesser v. Home Depot U.S.A., Inc., 2013

WL 1914435, at *2-3 (E.D. Mo. 2013) (where Petition is silent on damages, 30-day clock under

§1441(b)(1) does not run; removal is timely within 30-days of defendant first learning amount in

controversy is satisfied under §1441(b)(3)).

       12.     No previous Notice of Removal has been filed in or made to this Court for the

relief sought herein.

       13.     Pursuant to 28 U.S.C. §1446, QT is filing a Notice of Removal with the Court

Administrator for Jackson County, Missouri, and QT will promptly serve the same upon

Plaintiff’s counsel.

       PLEASE TAKE FURTHER NOTICE that, in the event Plaintiff seeks to remand this

case or the Court considers remand, sua sponte, QT requests the opportunity to submit such

additional argument or evidence in support of removal as may be necessary.

       WHEREFORE, QuikTrip Corporation prays that the above captioned case pending in the

Circuit Court of Jackson County, Missouri, be removed to this federal court for further




                                  Page 3 of 4
          Case 4:20-cv-00099-BCW Document 1 Filed 02/12/20 Page 3 of 4
proceedings based on diversity of citizenship jurisdiction, that this court take jurisdiction herein,

and for any other and further relief as this court deems just and proper.


                                                    ARMSTRONG TEASDALE LLP



                                                    By: /s/ Brian M. Nye
                                                        Karrie J. Clinkinbeard    MO #51413
                                                        Brian M. Nye              MO #69545
                                                        2345 Grand Boulevard, Suite 1500
                                                        Kansas City, Missouri 64108-2617
                                                        816.221.3420
                                                        816.221.0786 (Facsimile)
                                                        kclinkinbeard@atllp.com
                                                        bnye@atllp.com

                                                    ATTORNEYS FOR DEFENDANT QUIKTRIP
                                                    CORPORATION



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 12, 2020, a true and accurate copy of

the foregoing document was served upon the following via electronic mail:


       Kirk R. Presley
       Matthew A. McCoy
       4801 Main Street, Suite 375
       Kansas City, MO 64112
       kirk@presleyandpresley.com
       matthew@presleyandpresley.com
       Attorneys for Plaintiff


                                                              /s/ Brian M. Nye




                                  Page 4 of 4
          Case 4:20-cv-00099-BCW Document 1 Filed 02/12/20 Page 4 of 4
